DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger et al. (EP 2130680 A1; IDS dated 01/29/2021 Foreign Patent Cite No. 4; see machine translation) in view of Hoffman et al. (US Publication 2020/0192337; hereinafter Hoffman).
With regards to claims 13 and 24, Wechselberger teaches a printing system for printing print material and a method for printing a print product with  
a number of digital printing stations (33, 34; FIG. 1; [0031]),
at least one pre- and/or post-treatment station (31, 32; FIG. 1; [0031]) and 
a number of print product carriers (20) for taking up a print product and for transporting the print product to the stations ([0030-0032]).  
However, Wechselberger is silent regarding wherein the print product carriers each have their own drive, a steerable chassis and a control unit for independent movement of the print product carriers on a factory floor as a transport surface and the stations are arranged on the transport surface, on which the print product carriers are freely movable.
Hoffman teaches an automated manufacturing facility (abstract) and method similar to Wechselberger wherein the product carriers (AGV 60) each have their own drive, a steerable chassis and a control unit for independent movement of the print product carriers on a factory floor as a transport surface ([0051-0052, 0096]) and the stations (42A-C; [0047]; FIG. 1-2) are arranged on the transport surface, on which the print product carriers (60) are freely movable ([0096]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the product carriers (and its associated control units) of Hoffman as the product carriers of Wechselberger to automate the carrying of product as originally intended.
With regards to claim 14, Wechselberger, as combined with Hoffman, teaches (citations to Wechselberger) the printing system according to claim 13, wherein at least one loading station (70) for loading the print product onto the print product carrier and/or at least one unloading station (60) for removing the printed print product from the print product carrier is provided ([0034]; FIG. 1).
With regards to claim 15, Wechselberger, as combined with Hoffman, teaches (citations to Hoffman) the printing system according to claim 13, wherein the control unit of the print product carrier (60) has a receiving device (including PLC; [0096]) for receiving order data for a print order of the print product taken up ([0096-0098]).
With regards to claim 16, Wechselberger, as combined with Hoffman, teaches (citations to Hoffman) the printing system according to claim 14, wherein a transmission device is provided at the loading station for transmitting order data ([0104]).

With regards to claim 17, Wechselberger, as combined with Hoffman, teaches the printing system according to claim 13, wherein a central computer unit (control unit; [0013]) is provided, which is connected to the stations.
With regards to claim 18, Wechselberger, as combined with Hoffman, teaches the printing system according to claim 17, wherein the stations have data transmission devices (“data and/or energy transmission”), which transmit information data on utilization of the station to the central computer unit ([0013]) and/or the control unit of the print product carriers.
With regards to claim 19, Wechselberger, as combined with Hoffman, teaches (citations to Hoffman) the printing system according to claim 17, wherein the central computer unit has a data connection to the movable print product carriers (see connection of PLC 45 [Wingdings font/0xE0] Server 32 [Wingdings font/0xE0] AGV Mgmt 62 [Wingdings font/0xE0] Wireless 54 [Wingdings font/0xE0] feature 61; FIG. 2, [0052]). 
With regards to claim 22, Wechselberger, as combined with Hoffman, teaches (citations to Wechselberger) the printing system according to claim 13, wherein at least one drying station ([0015]) and/or at least one pressing station and/or at least one flocking station and/or at least one screen printing station and/or at least a further processing station are provided ([0015], 0019-0020]).


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger et al. (EP 2130680 A1; IDS dated 01/29/2021 Foreign Patent Cite No. 4; see machine translation) in view of Hoffman et al. (US Publication 2020/0192337; hereinafter Hoffman); and further in view of Hutter et al. (US Publication 2018/0086566; hereinafter Hutter).
With regards to claim 20, Wechselberger, as combined with Hoffman, teaches (citations to Hoffman) the printing system according to claim 13, wherein the drive of the print product carrier is formed as an electric drive ([0052]).
However, Wechselberger, as combined with Hoffman, is silent regarding that the print product carrier has a rechargeable battery.
Hutter teaches a product carrier that has a rechargeable battery (([0084]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hutter to use a rechargeable battery on the print carrier of Wechselberger, as combined with Hoffman, to ensure the print product carrier can be recharged ([0084]; Hutter) for future processing tasks.
With regards to claim 21, Wechselberger, as combined with Hoffman and Hutter, teaches (citations to Hutter) the printing system according to claim 20, wherein at least one electric charging station is provided, which is formed to charge the battery of the print product carrier ([0084]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger et al. (EP 2130680 A1; IDS dated 01/29/2021 Foreign Patent Cite No. 4; see machine translation) in view of Hoffman et al. (US Publication 2020/0192337; hereinafter Hoffman); and further in view of Sharp et al. (US Publication 2019/0263146; hereinafter Sharp).
With regards to claim 23, Wechselberger, as combined with Hoffman, teaches (citations to Hoffman) the printing system according to claim 13, wherein the stations that have been visited for processing the order can be stored by the control unit (“AGV will have a unique ID number for tracking within the AMSA software as the device completes tasks” [0096]).  
However, Wechselberger, as combined with Hoffman, is silent regarding that an evaluation unit is provided, which for quality assurance purposes compares a print result of the printed print product with the stations used.
Sharp teaches an evaluation unit is provided, which for quality assurance purposes compared a print result of the printed print product with the stations used ([0052, 0077].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine an evaluation unit as taught by Sharp to the printing system as taught by Wechselberger, as combined with Hoffman, to “inspect the quality of the print applied at the printing stations” ([0052]; Sharp).

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 1-2, Applicant argues that a skilled artisan would not have had a reason to modify Wechselberger to add the product carriers and control units of Hoffman.  First, there must be some reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Specifically, the Hoffman reference does not relate to a printing machine. It relates to carriers in a manufacturing system. Moreover, there would be no reason to replace Wechselberger's relatively simple single central conveying means 40 for linearly conveying plate-like print object supports 20 on a frame through the processing stations 30 with independent carriers from a completely different technical field.
The Examiner respectfully disagree with Applicant’s argument because Wechselberger and Hoffman are related prior art.  Specifically, Wechselberger is directed to manufacturing or processing a printing material.  Hoffman is directed to manufacturing or processing a material.  It is acknowledged that Hoffman is not directed to a printing machine.  However, Hoffman provides teaching of conveying materials through different stations in a manufacturing setting.  Thus, the teaching of Hoffman provides the details of moving the materials through different stations, such as 30, 50, 60, 70 (Wechselberger; FIG. 1), that was not clearly taught in Wechselberger.  

With respect to the remarks on page 3, Applicant argues that there must be a reasonable expectation of success. Specifically, in the present case, there would have been no reason to substitute Hoffman's product carriers and control units as proposed in the Office Action for Wechselberger's single central conveying means, and no expectation of success (i.e., improvement or maintenance of the features of Wechselberger's system) for doing so.  Wechselberger also teaches that an advantage of its system is its compact size, made possible by, inter alia, the linear conveying arrangement. See, e.g., Wechselberger translation at paragraphs 0016 and 0022. It is not clear how adding the plurality of independent carriers to Hoffman to the Wechselberger system would result in a compact arrangement. To the contrary, it would almost certainly add to the system's size.  Therefore, one skilled in the art would not have an expectation of success in this regard, but would understand the resulting system would lose the advantage of compactness.
The Examiner respectfully disagrees with Applicant’s argument because the teaching of Wechselberger, as combined with Hoffman, would result in the claimed invention.  Specifically, Wechselberger teaches the print product carriers 20 to move from at least 70 to 30 and 40 to 50 as shown in FIG. 1.  Wechselberger does not teach the specifics of each product carriers.  Hoffman’s teaching made up for the deficiency of Wechselberger by teaching a detailed product carriers that can move to various stations.  Thus, the combined teaching would result in the same invention as originally intended by Wechselberger with more details on how a print product carriers to enable the movement between the stations.  Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Notably, the combination of Hoffman to Wechselberger does not suggest increasing in size in any components.  Thus, the combined teaching of Hoffman to Wechselberger would result in the claimed invention. 


With respect to the remarks on page 3, Applicant argues that the prior art reference (or references when combined) must teach or suggest all the claim limitations.  The Office Action is clearly using improper hindsight reasoning; that is, knowledge of the present invention, to reach its conclusion of obviousness. Since the Office Action does not provide an adequate reason to combine Wechselberger and Hoffman to yield the invention of independent claim 1, the obviousness rejection is improper and should be withdrawn.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this particular case, Wechselberger teaches a non-linear system of processing a printing material (see FIG. 1, 30, 50-60-70).  The printing materials are transported to the different stations (i.e., 30, 50, 60, 70) without specific teaching of how the printing materials are transported, aside from the conveyer 40 along 31-34.  With the teaching of Hoffman combined into Wechselberger, one of ordinary skill in the art would achieve the invention of Wechselberger of transporting the printing paper through various stations as originally intended. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (US Publication 2008/0022516) teaches a printing system with various stations.  Frank would be usable as prior art to replace Wechselberger as presented above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853